

117 S2872 IS: Performing Artist Tax Parity Act of 2021
U.S. Senate
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2872IN THE SENATE OF THE UNITED STATESSeptember 28, 2021Mr. Warner (for himself and Mr. Hagerty) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the adjusted gross income limitation for above-the-line deduction of expenses of performing artist employees, and for other purposes.1.Short titleThis Act may be cited as the Performing Artist Tax Parity Act of 2021.2.Above-the-line deduction of expenses of performing artists(a)In generalSection 62(a)(2)(B) of the Internal Revenue Code of 1986 is amended—(1)by striking performing artists.—The deductions and inserting the following:performing artists.—(i)In generalThe deductions; and(2)by adding at the end the following new clauses:(ii)PhaseoutThe amount of expenses taken into account under clause (i) shall be reduced (but not below zero) by 10 percentage points for each $2,000 ($4,000 in the case of a joint return), or fraction thereof, by which the taxpayer’s gross income for the taxable year exceeds $100,000 (200 percent of such amount in the case of a joint return).(iii)Cost-of-living adjustmentIn the case of any taxable year beginning in a calendar year after 2021, the $100,000 amount under clause (ii) shall be increased by an amount equal to—(I)such dollar amount, multiplied by(II)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2020 for calendar year 2016 in subparagraph (A)(ii) thereof.If any amount after adjustment under the preceding sentence is not a multiple of $1,000, such amount shall be rounded to the nearest multiple of $1,000..(b)Clarification regarding commission paid to performing artist’s manager or agentSection 62(a)(2)(B)(i) of such Code, as amended by subsection (a), is amended by inserting before the period at the end the following: , including any commission paid to the performing artist’s manager or agent.(c)Increase in threshold for determining nominal employersSection 62(b)(2) of such Code is amended—(1)by striking An individual and inserting the following:(A)In generalAn individual; (2)by striking $200 and inserting $500; and(3)by adding at the end the following new subparagraph:(B)Cost-of-living adjustmentIn the case of any taxable year beginning in a calendar year after 2021, the $500 amount under subparagraph (A) shall be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2020 for calendar year 2016 in subparagraph (A)(ii) thereof.If any amount after adjustment under the preceding sentence is not a multiple of $50, such amount shall be rounded to the nearest multiple of $50..(d)Conforming amendments(1)Section 62(a)(2)(B)(i) of such Code, as amended by the preceding provisions of this Act, is amended by striking by him and inserting by the performing artist.(2)Section 62(b)(1) of such Code is amended by inserting and at the end of subparagraph (A), by striking , and at the end of subparagraph (B) and inserting a period, and by striking subparagraph (C).(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.